Citation Nr: 9910672	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the October 14, 1969, Department of Veterans Affairs 
(VA) rating decision was clearly and unmistakably erroneous 
in assigning a 10 percent evaluation for residuals of a 
gunshot wound of the abdomen with a history of colostomy and 
resection of the ileum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had periods of active service from June 1942 to 
September 1945 and from August 1952 to July 1959.  The 
veteran also had active service from July 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In the rating decision of October 14, 1969, which 
assigned a 10 percent evaluation for residuals of a gunshot 
wound of the abdomen with a history of colostomy and 
resection of the ileum, the RO considered the correct 
evidence, laws, and regulations as they then existed.

2. The RO's October 14, 1969, decision did not involve 
undebatable error which would have led to a materially 
different outcome.


CONCLUSION OF LAW

The RO's rating decision of October 14, 1969, granting a 10 
percent disability evaluation for residuals of a gunshot 
wound of the abdomen with a history of colostomy and 
resection of the ileum did not involve clear and unmistakable 
error.  38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. § 3.105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the service medical records reveals that in 
September 1952 the veteran sustained a gunshot wound of the 
left hip with penetration of the abdomen, damaging the colon 
and the rectum.  The surgical report shows that the veteran 
underwent a laparotomy with removal of the bullet.  A portion 
of the ileum was resected and end to end anastomosis was 
performed.  The wound was debrided.  A sigmoid colostomy was 
put in and closed about one month later.  Following the close 
of the colostomy the veteran had acute peritonitis.  There 
was no nerve or bone damage shown on the X-rays.  The 
veteran's July 1954 separation examination notes colostomy 
1952, good recovery.  

The record reflects that the veteran returned to active 
service in August 1954.  He was discharged in April 1969.  
There is no evidence of complaints or treatments for 
residuals of gunshot wound.  

The veteran was accorded a VA gastrointestinal examination in 
August 1969.  At that time, he reported that he had no 
digestive problems and that his bowel movements were regular.  
The veteran reported that he had a normal diet with no 
discomfort.  On examination, the abdomen was not distended.  
There were two well-healed mid-line operative scars.  There 
was no abnormal tenderness noted.  There were no palpable 
masses or organs.  Peristalsis appeared normal.  The 
diagnosis was colostomy history, not now found, without 
evidence of sequelae.  

By rating decision dated in October 1969, an evaluation of 10 
percent was assigned for residuals, gunshot wound to the 
abdomen under the provisions of Diagnostic Code 5319.  The 
disability was classified for rating purposes as gunshot 
wound, abdomen, postoperative, with history of colostomy and 
resection of ileum. 

In reports dated from November 1992 to January 1993, D. 
Saltzstein, M.D. reported that the veteran had a complicated 
urologic history.  It was reported that he sustained a 
gunshot wound to the pelvis and required a colostomy and a 
colostomy take-down.  

The veteran was accorded a personal hearing in April 1996.  
At that time, he essentially, set out the arguments noted in 
the analysis section of this decision, below.  The veteran 
testified that he had had a colostomy bag for approximately 
three months after the gunshot wound.  He reported that he 
had not had any difficulties with bowel movements, but that 
he had experienced pain in his left side.  

In a December 1996 supplemental statement of the case, the RO 
found CUE with the application of the Diagnostic Code 5319 
which is used for evaluating muscle injuries to the abdomen 
and thereby assigned the correct Diagnostic Code 5314 which 
is used for evaluating muscle injuries of the anterior thigh.  
The disability was then reclassified as residuals of gunshot 
wound, left upper thigh, postoperative with history of 
colostomy and resection of the ileum.  


Pertinent Law and Regulations

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error. Where evidence establishes such 
error, the prior decision will be reversed or amended. For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of the 
prior decision on the grounds of clear and unmistakable error 
(CUE) has the same effect as if the corrected decision had 
been made on the date of the reversed decision. 38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of error of fact or law 
that when called to the attention of legal reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  A mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation which is 
adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 
92 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")
has established a three-pronged test, each of which must be 
met before clear and unmistakable error is established:

(1)[T]he correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be undebatable and of the sort which 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made, and (3) a determination 
that there was CUE must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated,

[I]f a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there was a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Analysis

The Board notes that the veteran did not submit a notice of 
disagreement with the October 1969 rating decision.  The 
decision became final in the absence of a timely appeal.  A 
previous claim may be amended upon a showing of clear and 
unmistakable error in a prior RO rating decision.  38 U.S.C. 
A. § 5108; 38 C.F.R. § 3.105.

The veteran and his representative now assert that the 
initial rating action dated in October 1969 granting a 10 
percent disability evaluation for residuals of gunshot wound, 
abdomen, postoperative, with history of colostomy and 
resection of ileum was clearly and unmistakably erroneous.  
Essentially, they advance three arguments (1) that the muscle 
injury should have been considered moderately severe; (2) 
internal organ damage should have been rated separately and 
assigned a 20 percent evaluation under Diagnostic Code 7328; 
and (3) the RO did not take into account the fact that the 
injury involved other major muscle groups 19 and 12 (for 
anterior muscles of the leg, front of leg and below the 
knee).  

Applying the rating schedule criteria in existence in 1969 to 
these facts, the Board finds plausible support for a 
conclusion that the veteran's residuals of gunshot wound, 
abdomen, postoperative, with history of colostomy and 
resection of ileum were not moderately severe. 

Under 4.56(b) (1969), for moderate disability of 
muscles, through and through or deep penetrating 
wounds of relatively short track by a single bullet 
or small shell or shrapnel fragment are to be 
considered as of at least moderate degree.  The 
type of injury would include absence of explosive 
effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  There would 
be service department record or other sufficient 
evidence of hospitalization in service for 
treatment of wound.  There would be record in the 
file of consistent complaint from the first 
examination forward of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular function controlled by the injured 
muscles.  There would be objective findings of 
entrance and (if present) exit scars, linear or 
relatively small and so situated as to indicate 
relatively short track of missile though muscle 
tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative 
tests.  (In such tests, the rule that with strong 
efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

Under 38 C.F.R. § 4.56(c), for moderately severe 
disability of muscles, the type of injury would be 
through and through or deep penetrating wound by 
high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft 
parts, intermuscular cicatrization. There would be 
service department or other sufficient evidence 
showing hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
There would be record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to 
keep up to production standards is to be 
considered, if present.  The objective findings 
would be entrance and (if present) exit scars 
relatively large and so situated as to indicate 
track of missile though important muscle groups.  
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles 
compared with the sound side. Tests of strength and 
endurance of muscle groups (compared with the sound 
side) give positive evidence of marked or 
moderately severe loss.

Diagnostic Code 5314 provides as follows: 

Muscle group XIV, the anterior thigh 
group, consists of the (1) sartorius, (2) 
rectus femoris, (3) vastus externus, (4) 
vastus intermedius, (5) vastus internus, 
and (6) tensor vaginae femoris muscles.  
Its functions are extension of the knee 
(2, 3, 4, 5), simultaneous flexion of hip 
and flexion of knee (1), tension of 
fascia lata and iliotibial band, acting 
with XVII, 1, in postural support of body 
(6), acting with hamstrings in 
synchronizing hip and knee (1,2).  The 
ratings are 0 percent for slight, 10 
percent for moderate, 30 percent for 
moderately severe, and 40 percent for 
severe disability of muscles.  

38 C.F.R. § 4.73, Code 5314 (1969).

Diagnostic Code 5319 provided as follows:

Muscle Group XIX.  Muscles of the 
abdominal wall, (1) Rectus abdominis; (2) 
external oblique; (3) internal oblique; 
(4) transvesalsi; (5) quadratus lumborum. 
(Function: Support and compression of 
abdominal wall and lower thorax.  Flexion 
and lateral motion of spine.  Synergists 
in strong downward movements of arm (1).)  
Severe, 50 percent; moderately severe, 30 
percent; moderate, 10 percent; slight, 0 
percent.

The evidence before the RO at the time of its October 1969 
rating decision, which showed no treatment or complaints 
referable to the gunshot wound for approximately 14 years 
after the injury was incurred. 

The RO also had before it, the report of the August 1969 VA 
examination, which showed essentially no current findings 
referable to the gunshot wound, and reported that the veteran 
had experienced no difficulties from the gunshot wound since 
shortly after the injury was incurred in 1952.

It has been argued that the veteran's gunshot wound was long 
and penetrating, therefore warranting, under the provisions 
of 38 C.F.R. § 4.56, an evaluation based on moderately severe 
muscle damage.  However, assuming that the gunshot wound was 
deep penetrating and of long track, most of the other 
criteria of a moderately severe injury under § 4.56 were not 
reported at the time of the RO's decision.  For instance, the 
veteran was not hospitalized for a prolonged period and it 
appears that all treatment for the disability ceased 
approximately three months after the injury.  There was no 
record in the file of constant complaint of cardinal symptoms 
of muscle wounds.  Indeed, as noted above, there was no 
record of any, let alone constant, symptoms in the years 
following the initial treatment for his gunshot wound.

There was also no evidence of any of the objective findings 
contemplated for a moderately severe injury unde 38 C.F.R. 
§ 4.56.  Given the paucity of current findings or of a 
history of continuing complaints or treatment, the RO would 
have had a basis for concluding that the veteran's gunshot 
wound residuals were no more than moderately disabling, and 
warranted no more than a 10 percent evaluation.  

It has been argued that a separate evaluation should have 
been assigned under Diagnostic Code 7328, or other diagnostic 
codes for damage to internal organs.  Under Diagnostic Code 
7328, for resection of the small intestine, the minimum 
compensable evaluation, 20 percent, is assigned if the 
residuals are symptomatic with diarrhea, anemia and an 
inability to gain weight.

Even if it were accepted that the RO should have provided a 
separate evaluation under this diagnostic code, or others 
pertaining to damage to the internal organs, there was no 
evidence at the time of the 1969 rating decision that the 
veteran had any current disability related to those injuries.  
The RO would have been justified in concluding that the 
veteran's disability did not meet the criteria for a 
compensable evaluation under those diagnostic codes.

The veteran and his representative have also argued that the 
veteran's gunshot wound involved multiple muscle groups and 
that, accordingly, his wound residuals should have been 
evaluated on the basis of diagnostic codes pertaining to 
injury of the muscles of the left hip and of the internal 
organs.  However, since the available evidence did not show 
residuals of the gunshot wound in the left hip, or symptoms 
from the gunshot wound in the abdomen, the RO had a basis for 
concluding that separate evaluations were not warranted.  

The provisions of 38 C.F.R. § 4.55 (1969), pertaining to 
combinations of muscle injuries in the same anatomical area 
would not have been applicable in this case, because the 
injury involved separate anatomical areas-the left hip and 
the abdomen.

The Board notes that the RO has found clear and unmistakable 
error in evaluating the veteran's disability under the 
provisions of Diagnostic Code 5319 rather than Diagnostic 
Code 5314.

The change in diagnostic codes would not provide a basis for 
finding that the 10 percent disability rating was clearly and 
unmistakably erroneous.  Regardless of the diagnostic code 
employed, the fact remains that the evidence of record at the 
time of the 1969 rating decision did not show symptomatic 
residuals of the gunshot wound.  Even if the RO had evaluated 
the veteran's disability under Diagnostic Code 5314, it would 
have had a basis for concluding that the disability was no 
more than moderately disabling.  In fact the record contained 
little evidence of more than slight disability.  

The RO had before it evidence in support of its findings.  
Ultimately, there has been no showing that the RO made an 
error that was undebatable or that it had the incorrect facts 
or law as they then existed.  Accordingly the veteran has not 
met the three pronged test of Damrel and his claim of CUE 
must fail.



ORDER

The claim of CUE in an October 1969, Department of Veterans 
Affairs decision that assigned a 10 percent evaluation for 
residuals of a gunshot wound of the abdomen with a history of 
colostomy and resection of the ileum is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

